DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 04/18/2019, 05/08/2020, & 09/07/2021.  These IDS have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the binder polymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The binder polymer is introduced in claim 2, not claim 1.  For the purposes of applying prior art, Examiner is interpreting the claim as depending on claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (Analytical Methods, vol. 7, pp. 4816-4820, 2015; hereinafter “Inagaki”) in view of Fukatsu et al. (US 2018/0136177; “Fukatsu”).

Regarding claim 1, Inagaki discloses a method for measuring a moisture content in a material (page 4816, column 1, first paragraph), comprising mixing an internal standard with a solvent to prepare an internal standard solution (page 4817, column 2, “standard addition method”), mixing the solvent with water and then 
Inagaki discloses the method can be used on a wide variety of materials including industrial materials but is silent specifically to a separator of a secondary battery.
Fukatsu generally teaches that it is desirable to want to measure the quantity of moisture in a separator of a secondary battery (¶ [0066]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Inagaki’s method to determine moisture content of a separator of a secondary battery as suggested by Fukatsu for the purpose of delineating water moisture when two or more kinds of moisture in adsorption forms different from each other are adsorbed in a short period of time (¶ [0177]).
Furthermore, courts have ruled that applying a known technique to a known device to yield predictable results is within the purview of one having ordinary skill in the art.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 9, Inagaki does not disclose the amount of standard solution to introduce to the standard sample and the test sample.
However, one having ordinary skill in the art of chromatography and one versed in standard addition in particular would know how to arrive at an optimum amount of standard solution to add to the standard sample and the test sample through routine experimentation.  See MPEP §2144.05(II)(A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize these values and arrive at Applicant’s amount of standard solution to add to the standard sample and test sample for the purpose of ensuring the detector can optimally identify the peaks in each of the standard and the sample containing the moisture (see for example Inagaki figure 1).

Regarding claim 10, Inagaki discloses the headspace sampler comprises a vessel for injecting each of the standard sample and the test sample (page 4817, column 1, second paragraph).
Inagaki does not disclose the claimed temperature range.  However, it is known to one skill in the art of headspace chromatography to use a temperature appropriate for the conditions under which you are testing, for example, a temperature at which the solvent and the moisture to be measured will both be in the vapor phase through routine optimization of result effective variables.  See MPEP §2144.05(II)(A).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the temperature of the vessel and arrive 

Regarding claim 11, Inagaki discloses the gas chromatography uses a thermal conductivity detector (TCD) as a detector (page 4817, first column, first paragraph).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki and Fukatsu as applied to claim 1 and further in view of Jeong et al. (US 2016/0322618; “Jeong”).

	Regarding claim 2, Inagaki and Fukatsu disclose all the limitations of claim 1 on which this claim depends.
While Fukatsu generally teaches measuring moisture in a separator of a secondary battery, Fukatsu is silent to the particulars of the separator.
In the same field of endeavor, Jeong teaches a separator of a secondary battery   wherein the separator is a safety reinforced separator (SRS) (¶¶ [0033]-[0034]) comprising a polyolefin substrate (¶ [0035]), and a coating layer comprising an inorganic substance particles and a binder polymer are coated on a polyolefin substrate (¶ [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Jeong’s separator as the separator to be tested in Inagaki and Fukatsu’s method for the purpose of testing moisture in components of batteries of mobile devices to test their durability (¶¶[0002]-[0005]).  

The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.   

Regarding claim 4, Jeong further teaches the inorganic substance particle comprises Al2O3, BaTiO3, BaSO4, TiO2 or a combination thereof (¶ [0044]). 
The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.  

Regarding claim 5, Jeong further teaches the binder polymer is a polymeric material 4comprising polyvinylidene fluoride (PVDF) or polyvinylidene fluoride-hexafluoropropylene (PVDF-HFP) (¶ [0056]).
The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.   

Allowable Subject Matter
Claims 7 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, none of the prior art alone or in combination neither discloses nor renders obvious the combination of internal standard and solution as claimed.  While at face value this might appear obvious to try, there are myriad solvents and internal standards to use for gas chromatography and Examiner could find no instance of this combination in the prior art.  Bringing in two separate references to teach this particular combination of internal standard and solvent would result in impermissible hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863